Rudkin, C. J., and Chadwick, J.
(concurring) — Conceding, but not deciding, that the company wrongfully paid commissions out of the subscribers’ money, it does not appear that any other wrong was done the bondholders. For this the subscriber would have his remedy at law and, if so entitled, could recover without the aid of a receivership. Receivers of going concerns should not be appointed at the instance of a minority of stock or bondholders, unless it clearly appears that the rights of all parties will be best served by such procedure. High, Receivers (3d ed.), § 295a.
Courts should not assume the management of private enterprises in the absence of a wilful attempt on the part of the trustees to defeat the objects of the venture, or such gross incompetence in management as would imply a fraudulent intent to dissipate the corporate property. The tendency to appoint receivers at the instance of those who have, for the hope of greater gain, put their money to speculative uses should be checked rather than encouraged.
We concur in the result.